


110 HR 3404 IH: Preventive Medicine and Public Health

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3404
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Towns, and Ms. DeLauro)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  for the training of graduate medical residents in preventive medicine and
		  public health.
	
	
		1.Short titleThis Act may be cited as the
			 Preventive Medicine and Public Health
			 Training Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The American Board
			 of Preventive medicine defines preventive medicine as that specialty of
			 medical practice which focuses on the health of individuals and defined
			 populations in order to protect, promote and maintain health and well-being and
			 prevent disease, disability and premature death.
			(2)Specialists in
			 preventive medicines are uniquely trained in both clinical medicine and public
			 health. They have the skills needed to understand and reduce the risks of
			 disease, disability and death in individuals and in population groups.
			(3)Preventive
			 medicine includes both clinical and non-clinical aspects. Clinicians see
			 patients on a daily basis and provide services in screening, health counseling,
			 and immunization to diabetics, cardiac patients, and others who can benefit
			 from prevention and lifestyle modification. Non-clinical preventive medicine
			 includes health policy, social and behavioral aspects of health and disease,
			 epidemiology, or other areas in which populations, not individual patients, are
			 the primary focus. Many preventive medicine physicians practice both clinical
			 and non-clinical medicine.
			(4)Of the 24 medical
			 specialities recognized by the American Board of Medical Specialties,
			 preventive medicine is the only specialty that requires training in both
			 clinical medicine and public health.
			(5)While preventive
			 medicine doctors are employed in all health sectors, they often serve in lead
			 roles within the public health force, working in State and local health
			 departments, as well as Federal Government agencies, such as the Centers for
			 Disease Control and Prevention and the National Institutes of Health.
			(6)In the workplace,
			 preventive medicine doctors in occupational medicine parallel the general
			 public health system in dealing with illnesses and injuries in workplace
			 populations through worker protection, personal health promotion, hazard
			 control, business continuity and effective medical management.
			(7)There is an
			 extreme shortage of doctors in the public health field. For example, only 23
			 percent of local health agencies are directed by physicians and 8 percent are
			 directed by physicians who have masters of public health degrees or are fellows
			 in the American College of Preventive Medicine.
			(8)Many of these
			 physicians are nearing retirement, and the average age of a public health
			 doctors today is 58 years.
			(9)The Health
			 Resources and Services Administration reports that the demand for public health
			 professionals will grow at twice the rate of all occupations between 2000 and
			 2010.
			(10)In addition, as
			 the body of evidence supporting the effectiveness of clinical and
			 population-based interventions to prevent and control diseases continues to
			 expand, so does the need for specialists trained in preventive medicine.
			(11)The Health
			 Resources and Services Administration reported that in 2000, there were 7,011
			 preventive medicine specialists. This was a decrease from 7,734 in 1970.
			(12)The number of
			 preventive medicine residency programs has decreased from 90 in 1998-1999 to 76
			 programs today. Over this same period, the number of preventive medicine
			 residents declined from 420 to 364.
			(13)In 2000, less
			 than 3 percent of all medical school faculty also held masters degrees in
			 public health. An even smaller number had completed preventive medicine
			 training or were board certified in preventive medicine.
			(14)Preventive
			 medicine trained physicians are an essential part of the public health
			 workforce and are critical to the Nation’s ability to protect its citizens from
			 biological threats, including avian influenza and emerging threats from
			 bioterrorism.
			3.Preventive
			 medicine and public health training grant programPart D of title III of the Public Health
			 Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the
			 following:
			
				XIPreventive
				medicine training
					340H.Preventive
				medicine and public health training grant program
						(a)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, or enter into contracts with, eligible
				entities to provide training to graduate medical residents in preventive
				medicine specialties.
						(b)EligibilityTo
				be eligible to receive a grant or contract under subsection (a), an entity
				shall—
							(1)be a school of
				public health, public health department, school of medicine or osteopathic
				medicine, public or private hospital, or public or private nonprofit
				entity;
							(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; and
							(3)maintain and
				adhere to a letter of agreement with a local community health center (if
				available in the local area involved) that supports practicum training of
				preventive medicine residents, if practicable.
							(c)Use of
				fundsAmounts received under a grant or contract under this
				section shall be used to—
							(1)plan, develop, and
				operate residency programs for preventive medicine or public health;
							(2)provide financial
				assistance, including tuition and stipends, to resident physicians (MD or DO)
				who plan to specialize in preventive medicine or public health;
							(3)defray the costs
				associated with the planning, development, and operation of preventive medicine
				or public health programs, including the development of curriculum to be used
				in such programs, and the costs of practicum experiences; and
							(4)provide for the
				improvement of academic administrative units.
							(d)Duration of
				awardA grant or contract under this section shall be for a term
				of not to exceed 5 years.
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $43,000,000 for fiscal year 2008, and such sums as may be
				necessary for each succeeding fiscal
				year.
						.
		
